      Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 1 of 17




                  IN THE UNITED STATES DISTRICT FOR
                     THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


CONNOR and AMANDA
ELLIOTT, individually and as next
friend of N.E., their minor child,


Plaintiffs
                                                    NO. 1:19-CV-00427-LY
vs.


UNITED STATES OF AMERICA,


Defendant




                      PLAINTIFFS’ EXHIBIT LIST




                                     Page 1 of 17
                       Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 2 of 17




EXHIBIT   DESCRIPTION                                                        OBJECTION?   ADMITTED?

  1.      Records of Carl R. Darnall Army Medical Center re Amanda
          Elliott (including, but not limited to, pre-pregnancy, prenatal,
          labor & delivery, AHLTA Outpatient Clinics, postpartum, ul-
          trasound imaging, nonstress testing, electronic fetal monitor-
          ing tracings)

  2.      Records of Carl R. Darnall Army Medical Center re Nolan El-
          liott, including but not limited to all records, laboratory rec-
          ords, radiology imaging

  3.      Records of Baylor Scott & White McLane Children’s Hospital,
          1901 SW H K Dodgen Loop, Temple, TX 76502, records re No-
          lan Elliott, including but not limited to, neonatal intensive
          care, pediatric care, specialty clinic care, therapy, emergency
          visits

  4.      Records of Cincinnati Children’s Hospital, 3333 Burnet Ave-
          nue, Cincinnati, OH 45229, re Nolan Elliot, including but not
          limited to, emergency visits, inpatient medical care, outpatient
          medical care, therapy clinics, pediatric, specialty clinics, and
          pharmacy




                                                      Page 2 of 17
                      Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 3 of 17




EXHIBIT   DESCRIPTION                                                     OBJECTION?    ADMITTED?

  5.      Records of Cincinnati Children’s Hospital Medical Center
          Home Health Care Services, 333 Burnet Avenue, Cincinnati,
          OH 45229, including but not limited to home health services
          and provision of durable medical equipment and supplies.

  6.      Records of First Steps Kentucky Early Intervention System,
          275 E. Main Street, HS2W-C, Frankfort, KY 40621.

  7.      Records of Ludlow Independent School District, including but
          not limited to Mary A. Goetz Elementary School, 525 Elm
          Street, Ludlow, KY 41016.

  8.      Carl R. Darnall Army Medical Center and Clinics Billing Rec-
          ords

  9.      Baylor Scott & White, McLane Children’s Hospital Billing Rec-
          ords

  10.     Cincinnati Children’s Hospital and Medical Center Billing
          Records




                                                   Page 3 of 17
                       Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 4 of 17




EXHIBIT   DESCRIPTION                                                    OBJECTION?      ADMITTED?

  11.     Walgreen’s Pharmacy Billing Records

  12.     Kroger Pharmacy Billing Records

  13.     TriCare Billing Records

  14.     Ohio Medicaid Billing Records

  15.     Kentucky Passport (Medicaid Program) Billing Records

  16.     Photographs and Videos of Nolan Elliott

  17.     Life Care Plan of Rehabilitation Professional Consultants
          (Summary Exh. Under FRE 1006)

  18.     Economic Report of John Swiger, Ph.D. (Summary Exh. Under
          FRE 1006)

  19.     Pitocin/Oxytocin Induction/Augmentation Protocol, dated July
          14, 2014 (Darnall Policy, Procedure or Protocol).




                                                    Page 4 of 17
                      Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 5 of 17




EXHIBIT   DESCRIPTION                                                    OBJECTION?     ADMITTED?

  20.     Antepartum Fetal Surveillance, dated July 14, 2014 (Darnall
          Policy, Procedure or Protocol).

  21.     Labor Epidural Anesthesia & Intrathecal Narcotic Analgesia,
          dated 03 Nov 2016 (Darnall Policy, Procedure or Protocol).

  22.     Intrapartum Electronic Fetal Monitoring, dated July 14, 2014
          (Darnall Policy, Procedure or Protocol).

  23.     Management of Preeclampsia and Eclampsia, dated 29 July
          2014 (Darnall Policy, Procedure or Protocol).

  24.     Carl R. Darnall Army Medical Center, Outpatient Register, 23
          Nov 15

  25.     Carl R. Darnall Army Medical Center, Delivery Log, 23 Nov
          2015 – 24 Nov 2015

  26.     Carl R. Darnall Army Medical Center, Floor Plan for Labor &
          Delivery




                                                   Page 5 of 17
                        Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 6 of 17




EXHIBIT   DESCRIPTION                                                         OBJECTION?   ADMITTED?

  27.     National Vital Statistics Reports; Vol. 68, No. 7, Table 14, Life
          Table for Non-Hispanic Males, United States 2017; June 24,
          2019.

  28.     Duboe CV

  29.     Hall CV

  30.     Glass CV

  31.     Phillips CV

  32.     Shinn CV

  33.     Brown CV

  34.     Bagnell CV

  35.     Bagwell CV

  36.     Swiger CV




                                                      Page 6 of 17
                        Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 7 of 17




                                               MAY-OFFER LIST

    Plaintiffs may offer the following exhibits, should the need arise:

EXHIBIT   DESCRIPTION                                                     OFFERED?        ADMITTED?

  37.     Defendant’s Initial Disclosures

  38.     Defendant’s Resp. to Plaintiffs’ Request for Production

  39.     Defendant’s Resp. to Plaintiffs’ Interrogatories




                                                      Page 7 of 17
                        Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 8 of 17




                                          LITERATURE EXHIBITS

    Plaintiffs may offer the following exhibits for the limited purpose as a learned treatise under Fed. R. Evid.

803(18). These are not intended to be offered into evidence, but certain portions may be read into the record.

EXHIBIT          DESCRIPTION

    40.          American College of Obstetricians and Gynecologists (2013) Diagnosis and Management of
                 Preeclampsia and Eclampsia. ACOG Practice Bulletin No 514 & 573. American College of Obste-
                 tricians and Gynecologists, Washington, D.C.

    41.          American College of Obstetricians and Gynecologists, (2005) Intrapartum Fetal Heart Rate Moni-
                 toring. ACOG Practice Bulletin No. 62. Obstetrics and Gynecology; vol 105, p. 1161-1169.

    42.          Association of Women's Health, obstetric and neonatal nurses (AWHONN). Standards and guide-
                 lines for professional nursing practice in the care of women and newborns (April 21, 2011)

    43.          Barry S. Schifrin, MD, Wayne R. Cohen, MD. Medical Legal Issues in Fetal Monitoring. Clinics in
                 Perinatology June 2007; 34(2):329-343.

    44.          Berglund, S., et al. “How often is a low Apgar score the result of substandard care during la-
                 bour?.” BJOG: An International Journal of Obstetrics & Gynaecology 117.8 (2010): 968-978.




                                                      Page 8 of 17
                Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 9 of 17




EXHIBIT   DESCRIPTION

  45.     Betsy Bates, Hon fetal heart rate pattern flags brain damage. May 15, 2005 OB GYN News.

  46.     Chen, HY et al. Electronic fetal heart rate monitoring and its relationship to neonatal and infant
          mortality in the United States. AJOG June 2011. P491.e1-10.

  47.     Clark, Category II FHRT. Am. J. Obstet. Gynecol. 2013

  48.     Cunningham, F., Gant, N., et al. (2010) Williams Obstetrics, 23rd edition. McGraw-Hill, USA.

  49.     Cunningham, Gary, Leveno, Kennith J., Bloom, Steven L., and Haath, John C. (2010) Williams
          Obstetrics 21St Ed, McGraw-Hill, New York

  50.     Elliott, Colm, et al. “Graded classification of fetal heart rate tracings: association with neonatal
          metabolic acidosis and neurologic morbidity.” American journal of obstetrics and gynecology 202.3
          (2010): 258-e1.

  51.     Frances Cowan, et al., Origin and Timing of Brain Lesions in Term Infants withNeonatal Enceph-
          alopathy, 361 Lancet 736-42 (2003)

  52.     Hamilton EF, MD et al. Graded Classification of fetal heart rate tracings: association with neona-
          tal metabolic acidosis and neurologic morbidity. Am J Obstet Gynecol 2010;202:258.e1-8.




                                              Page 9 of 17
                Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 10 of 17




EXHIBIT   DESCRIPTION

  53.     Hemming K, et al. Regional variation in survival of people with cerebral palsy in the UK. Pediat-
          rics 2005; 1 16:1383.

  54.     Hemming K, Hutton JL, Pharoah PO. Long{erm survival for a cohort of adults with cerebral palsy.
          Dev Med Child Neurol 2006; 8(2).9G95.

  55.     Johnson, MV. et al. Models of Cerebral Palsy: Which Ones Are Best? J Child Neurol
          2005;20(12):984-987.

  56.     Kathleen Rice Simpson, PhD, RNC, Dotti C. James, PhD, RNC, Effects of oxytocin-induced uter-
          ine hyperstimulation during labor on fetal oxygen status and fetal heart rate patterns, 199:34 Am
          J Obstet Gynecol 34.e1-34.e5 (2008)

  57.     Low JA, Victory R, Derrick EJ. Predictive Value of Electronic Fetal Monitoring for Intrapartum
          Fetal Asphyxia with Metabolic Acidosis. Am J of Obstet and Gynecol 1999; 93:285-291

  58.     Low, JA. Intrapartum fetal asphyxia: Definition, diagnosis, and classification. Am J Obstet Gyne-
          col 1997;176:957-9

  59.     Low, JA. The prediction and prevention of intrapartum fetal asphyxia in term pregnancies. Am J
          Obstet Gynecol 2001;184:724-30.




                                             Page 10 of 17
                Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 11 of 17




EXHIBIT   DESCRIPTION

  60.     Murray, M., Huelsmann, G., and Koperski, N. (2011) Essentials Of Electronic Fetal Montoring(4"'
          edition). Springer Publishing Company, NY

  61.     National Certification Corporation (2006). Applying NICHD Terminology and Other Factors to
          Electronic Fetal Monitoring Interpretation. NCC Monograph, Vol. 2, No. 1, p. 1-13

  62.     Neonatal Encephalopathy and Neurologic Outcome, Second Edition VOL. 123, NO. 4, APRIL 2014
          OBSTETRICS & GYNECOLOGY Report of the American College of Obstetricians and Gynecol-
          ogists’ (Also published in Pediatrics.)

  63.     Neufeld JA, Monasteno E, Livingston LA, Taylor LA, Riddick-Grisham S, Taylor R. Life careplan-
          ning for children with neurodevelopmental disabilities. ln Pediatric Life Care Planning andCase
          Management (S Riddick-Grisham). CRC Press, Boca Raton, FL. 20U.412486.

  64.     Plioplys AV. 1998 survival rates are an underestimate, October, 2004

  65.     Plioplys AV. Comparison Eyman vs. Plioplys, October, 2004

  66.     Plioplys AV. Effect of government regulations on death rates of severely disabled, cerebral palsied
          children, 2005




                                              Page 11 of 17
                Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 12 of 17




EXHIBIT   DESCRIPTION

  67.     Plioplys AV. Life expectancy of severely disabled children. a brief review. ln Pediatric Life Care
          Plannlng and Case Management, (ed. Riddick-Grisham S.) CRC Press,2004: 781--70E

  68.     Plioplys AV. Pediatric skilled nursing facilities: lmproved survival rates. Vulnerable Populations
          in the Long Term Care Continuum, (eds. KaE PR, Mezey MD, Kapp MB.) Springer 2004. 109-1 31.

  69.     Plioplys AV. Survival rates of children with severe neurologic disabilities: a review. Seminars in
          Pediatric Neurology 2003; 10:120-129.

  70.     Pliopys AV. Life expectancy determination: cerebral palsy, traumatic brain injury and spinal cord
          injury, anaylsis and comparison. Journal of Life Care Planning, 2012', 11(3).25-38.

  71.     Reid, Carlin, Reddibough, “Survival of individuals with CP born in Victoria, Australia between
          1970-2004,” Developmental Medicine & Child Neurology2012, 54: 353–360

  72.     Roger K. Freeman, M.D., et al., Fetal Heart Rate Monitoring Ch. 15 Lippincott Williams & Wil-
          kins (3d ed. 2003).

  73.     Roger K. Freeman, M.D., et al., Fetal Heart Rate Monitoring. Lippincott Williams & Wilkins (3d
          ed. 2003)




                                              Page 12 of 17
                Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 13 of 17




EXHIBIT   DESCRIPTION

  74.     Steven L. Clark, MD; Michael P. Nageotte, MD; Thomas J. Garite, MD; Rodger K. Freeman, MD;
          David A. Miller, MD; Julian T. Parer, MD; Richard L. Berkowitz, MD; Mary D’Alton, MD; Dwight
          J. Rouse, MD; Larry C. Gilstrap, MD; Anthony M. Vintzileos, MD; J. Peter van Dorsten, MD;
          Frank H. Boehm, MD; Lisa A. Miller, CNM, JD; Gary D. V. Hankins, MD. Intrapartum manage-
          ment of category II fetal heart rate tracings: toward standardization of care. AJOG Aug. 2013. Pp
          89-97.

  75.     Touyama [\il, Touyama J, Ochiai Y, et al. Long-term survival of children with cerebral palsy in
          Okinawa, Japan. Developmental Medicine & Child Neurology 2013; 55:459463.

  76.     Turk MA. Health, mortality and wellness issues in cerebral palsy. Dev lvled Child Neurol. 2009
          Oct; 51(Suppl a):24-9.

  77.     Volpe, Joseph J., et al. Volpe's Neurology of the Newborn. Elsevier Health Sciences, (2017 & 2008
          ed.)

  78.     Westgate, JA, Wibbens, B, Bennet, L, et al. (2007). The Intrapartum deceleration in center stage:
          a physiologic approach to the interpretation of fetal heart rate changes in labor. American Journal
          of Obstetrics and Gynecology. P 197-236.

  79.     Williams KP, et al. Intrapartum fetal heart rate pattern in the prediction of neonatal acidemia.
          Am J Obstet Gynecol 2003;188:820-3



                                             Page 13 of 17
                Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 14 of 17




EXHIBIT   DESCRIPTION

  80.      Zhang, Shan, et al. “Birth asphyxia is associated with increased risk of cerebral palsy: a meta-
          analysis.” Frontiers in neurology 11 (2020704.




                                DEMONSTRATIVE EXHIBITS

EXHIBIT   DESCRIPTION

  81.     Timeline

  82.     Before and After Charts

  83.     Photos of Elliott Family

  84.     Videos of Elliott Family

  85.     Fetal Monitor Strip Demonstrative

  86.     Rules of the Road Chart




                                              Page 14 of 17
               Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 15 of 17




EXHIBIT   DESCRIPTION

  87.     Oxygen Deprivation Events

  88.     Damages Summary Chart

  89.     Baby Elliott Medical Needs & Equipment Demonstrative




                                          Page 15 of 17
Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 16 of 17




                                Respectfully Submitted,


                                /s/ Jamal K. Alsaffar
                                JAMAL K. ALSAFFAR,
                                    jalsaffar@nationaltriallaw.com
                                    Texas State Bar #2402719
                                TOM JACOB,
                                    tjacob@nationaltriallaw.com
                                    Texas State Bar #24069981
                                WHITEHURST, HARKNESS,
                                    BREES, CHENG, ALSAFFAR,
                                    HIGGINBOTHAM, & JACOB P.L.L.C.
                                    7500 Rialto Blvd,
                                    Bldg. Two, Ste 250
                                    Austin, TX 78735
                                    (512) 476-4346 (o)
                                    (512) 467-4400 (f)

                                JESSE M. REITER, pro hac vice
                                   jreiter@abclawcenters.com
                                   Michigan State Bar #P40692
                                ANNE RANDALL, pro hac vice
                                   arandall@abclawcenters.com
                                   Michigan State Bar #P36842
                                REITER & WALSH, P.C.
                                   122 Concord Road
                                   Bloomfield Hills, MI 48304
                                   (248) 593-5100 (o)
                                   (248) 593-5108 (f)

                                Attorneys for the Plaintiff




                          Page 16 of 17
   Case 1:19-cv-00427-LY Document 29-1 Filed 10/14/20 Page 17 of 17




                   CERTIFICATE OF SERVICE

    By my signature above, I certify that a copy of this pleading, Plaintiffs’

Exhibit List, has been sent to the following on October 14, 2020 via the

Court’s CM/ECF notice system.



                                        Kartik Venguswamy
                                        U.S. Attorney’s Office
                                        Western District of Texas
                                        903 San Jacinto Blvd., Suite 334
                                        Austin, TX 78701
                                        512-370-1294
                                        kartik.venguswamy2@usdoj.gov




                                  Page 17 of 17
